Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the after final amendment and remarks filed on 12/14/2020 and the interview on 12/18/2020.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John T. Routon on 12/18/2020 and 12/21/2020.
This listing of claims will replace all prior versions and listings of claims in the application:
The application has been amended as follows: 
Listing of Claims:
1.	(Currently Amended) A system platform for an aircraft, the system platform comprising
a gas turbine engine including a compressor, a combustor, a turbine, a high pressure shaft concentric with and independently rotatable relative to an output shaft, wherein the turbine includes a high pressure turbine rotor coupled to the compressor and the high pressure shaft, and a low pressure turbine rotor coupled to the output shaft, the combustor adapted to combine air received from the compressor with fuel and to burn the fuel to supply high pressure gasses toward the turbine to rotate the output shaft of the gas turbine engine,
a gearbox coupled with the output shaft to rotate with the output shaft, 

a generator coupled to the gearbox and adapted to generate electricity when driven by the gearbox, 
an energy storage unit coupled to the generator and configured to store the electricity generated by the generator and distribute the electricity to auxiliary devices of the aircraft, 
a generator control system configured to monitor the amount of electricity in the energy storage unit and control an auxiliary generator system if the amount of electricity in the energy storage unit drops below [[a]] an electricity threshold level,
a starter coupled with the high pressure shaft via an accessory gearbox, and
a starter control system configured to selectively operate the starter in a drive mode during flight in [[an]] the aircraft to apply mechanical energy to the gas turbine engine such that a mass flow through the gas turbine engine is increased without increasing a fuel flow rate to the combustor, wherein the starter is selectively operated in the drive mode when a surge margin of the gas turbine engine is below a surge margin threshold level, the starter is coupled to the energy storage unit and is configured to draw electricity from the energy storage unit and is coupled to the accessory gearbox that is configured to transfer mechanical energy from the starter to the high pressure shaft, the starter control system configured to selectively operate the starter in a generation mode to generate electrical power from rotational drive of the high pressure shaft and to supply the electrical power 
wherein the engine accessories include a fuel pump and an oil pump.

2-7.	(Cancelled)

8.	(Currently Amended) A method of operating a system platform used in an aircraft, the method comprising
rotating a generator with a gearbox to produce electricity, the gearbox connected to a gas turbine engine including a compressor, a combustor, and a turbine, the combustor adapted to combine air received from the compressor with fuel and to burn the fuel to supply 
storing the electricity produced by the generator in an energy storage unit, 
distributing the electricity stored in the energy storage unit to auxiliary devices and a starter,
selectively operating the starter to generate electrical power from rotational drive of a high pressure shaft of the gas turbine engine to supply electrical power to the energy storage unit,
selectively applying mechanical energy to the gas turbine engine using electricity from the energy storage unit during flight of the aircraft such that a mass flow through the gas turbine engine is increased without increasing a fuel flow rate to the combustor, wherein selectively applying mechanical energy to the gas turbine engine includes selectively operating the starter of the gas turbine engine to transfer mechanical energy from the starter to the high pressure shaft, wherein the starter is coupled with the energy storage unit and is configured to draw electricity from the energy storage unit, and the starter is coupled to an accessory gearbox that is configured to transfer mechanical energy from the starter to the high pressure shaft, and
determining a surge margin of the gas turbine engine,
propelling the aircraft with thrust provided by a fan, the fan coupled to the gearbox to be powered by with the gearbox.

9.	(Cancelled)

10.	(Currently Amended) The method of claim 8, wherein mechanical energy is selectively applied to the gas turbine engine when [[a]] the surge margin of the gas turbine engine is below [[a]] surge margin threshold level.

11.	(Currently Amended) The method of claim 8, wherein the gas turbine engine includes the high pressure shaft concentric with and independently rotatable relative to the output shaft, and wherein the turbine includes a high pressure turbine rotor coupled to the compressor and the high pressure shaft, and a low pressure turbine rotor coupled to the output shaft.


17.	(Previously Presented) An aircraft comprising
an airframe adapted for flight, and
a system platform coupled to the airframe and comprising:
a gas turbine engine including a compressor, a combustor, a turbine, and a high pressure shaft concentric with and independently rotatable relative to an output shaft, wherein the turbine includes a high pressure turbine rotor coupled to the compressor and the high pressure shaft, and a low pressure turbine rotor coupled to the output shaft, the combustor adapted to combine air received from the compressor with fuel and to burn the fuel to supply high pressure gasses toward the turbine to rotate the output shaft of the gas turbine engine, 
a gearbox coupled to the output shaft and driven by the output shaft, the gearbox configured to transfer rotation of the output shaft to a generator, wherein the generator is adapted to generate electricity when driven by the gas turbine engine,
an energy storage unit coupled to the generator and configured to store the electricity generated by the generator,
a fan coupled to the gearbox and configured to provide thrust when driven by the gearbox to propel the airframe, 
a starter for selectively applying mechanical force of rotation to the high pressure shaft, and
a control system configured to selectively operate the starter of the gas turbine engine to apply mechanical energy to the gas turbine engine during flight such that a mass flow through the gas turbine engine is increased without increasing a fuel flow rate to the combustor in a drive mode, wherein the starter is selectively operated in the drive mode when a surge margin of the gas turbine engine is below a threshold level, wherein the starter is coupled to an accessory gearbox, wherein the accessory gearbox is configured to transfer mechanical energy from the starter to the high pressure shaft, and wherein the starter is coupled to the energy storage unit and is configured to draw electricity from the energy storage unit in the drive mode, the control system configured to selectively operate the starter in a generation mode to generate electrical power from rotational force of the high pressure shaft.




Allowable Subject Matter
Claims 1, 8, 10, 11 and 17 are allowed in view of the amendment to the claims filed on 12/14/2020 and the examiner’s amendment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/William H Rodriguez/Primary Examiner, Art Unit 3741